In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-481 CR

____________________


GARY NEAL COLEMAN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 08-03346




MEMORANDUM OPINION
 On October 6, 2008, the trial court sentenced Gary Neal Coleman on a conviction for
using a vehicle to evade arrest or detention.  Coleman filed a notice of appeal on November
5, 2008.  The trial court entered a certification of the defendant's right to appeal in which the
court certified that this is a plea-bargain case and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's certification to the
Court of Appeals.
	On November 7, 2008, we notified the parties that we would dismiss the appeal 
unless an amended certification was filed within fifteen days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been
supplemented with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 HOLLIS HORTON
										Justice
 
Opinion Delivered December 17, 2008                          
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.